Citation Nr: 1312531	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-42 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot/ankle disability, to include Achilles tendonitis.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a bilateral knee disability.  

6.  Entitlement to service connection for a bilateral hip disability.  

7.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  

The issues of entitlement to service connection for psychiatric, back, neck, bilateral hip, bilateral knee, and bilateral foot/ankle disabilities, and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for an acquired psychiatric disability, relates specifically to an unestablished fact necessary to substantiate the claim.  

2.  Evidence received since the last final decision of record, which denied service connection for a bilateral foot/ankle disability, relates specifically to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material having been received, the claim for service connection for a bilateral foot/ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2012).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2012).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for a feet/ankles disability and for a psychiatric disability.  The claims on the merits require additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Analysis-New and Material Evidence

The Veteran was denied service connection for a psychiatric disorder in an April 1989 rating decision on the basis of there being no nexus between a chronic psychiatric disability and active service.  Apparently, although the exposition in the rating decision is not completely clear, it was assessed that an acquired psychiatric disorder first manifested post-service.  The Veteran did not appeal, and it became final within a year of notification to her.  

With regard to the feet/ankle disorder, the Veteran was denied service connection in a July 1990 rating decision on the basis of no current, chronic disability being noted.  The RO noted in-service foot and ankle complaints; however, stated that there was no current disability noted at the time of the adjudication of that claim.  Again, the Veteran did not appeal, and the decision became final within a year of notification to her.  

Essentially, the Veteran has come forth with claims to reopen, alleging that new and material evidence does exist for her claims.  The Board agrees.  

Indeed, the Veteran was afforded a VA examination in May 2009 which diagnosed ankle Achilles tendonitis, and there is a private clinical note, also dated in May 2009, where soft tissue swelling and right ankle sprain was diagnosed.  The existence of this pathology is, at the very least, suggestive of chronic disablement in the feet.  Thus, the evidence is new, in that it was not of record at the time of the 1990 denial, and is material, in that by showing foot/ankle pathology, it relates to an unestablished fact that raises a reasonable possibility of substantiating the underlying claim for service connection (i.e. the existence of a chronic foot disability).  Accordingly, the claim will be reopened.  See 38 C.F.R. § 3.156.  

Regarding the psychiatric condition, the Board notes that the Veteran has been diagnosed with bipolar disorder, and that some psychotic features have been noted.  There was some sort of chronic psychiatric disablement noted in 1989 at the time of the previous denial; although, the exact nature of the disability has been variously diagnosed.   As to the issue of a nexus, the Veteran's private physician, in a March 2009 letter, suggested that the Veteran's orthopedic injuries in service were productive of chronic disablement in the back and ankles, and subsequently, the Veteran developed a chronic psychiatric disorder.  The claims for service connection for these orthopedic conditions are currently on appeal; however, there is documentation of traumatic injury in service as a result of heavy lifting.  Thus, at the very least, the private physician has posited an opinion on a positive relationship between currently psychiatric disablement and an in-service event.  Additionally, the Board notes that private psychiatric records show that the Veteran has been bipolar since a time in the mid-1980s.  The actual number referenced is difficult to read, and it could represent either "84," "85," or "89."  The Veteran was discharged from service in 1983, and taking this evidence in a way most favorable to her, there is, at the very least, a suggestion of the development of psychosis (the Veteran's bipolar disorder has produced delusions) within the first post-service year.  Even if the manifestation was not within the first year after service, it was at a time relatively proximate to discharge, and thus is potentially relevant in establishing a nexus between current psychiatric symptomatology and active duty (or, alternatively, establishing a continuity of psychotic symptoms).  These private records are thus new, in that they were not of record in 1990, and are material, in that they relate to an unestablished fact necessary to substantiate the underlying claim.  See 38 C.F.R. § 3.156.  Accordingly, the claim will be reopened.  





ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is reopened; to that extent only, the claim is granted.  

New and material evidence having been received, the claim for entitlement to service connection for a bilateral foot/ankle disability, to include Achilles tendonitis.  


REMAND

Orthopedic Disabilities (Knees, Feet/Ankles, Hips, Back, Neck)  

The Veteran, essentially, claims that she developed chronic orthopedic disabilities in the knees, feet/ankles, hips, back, and neck as a result of instances of heavy lifting in active service.  Alternatively, it is contended that injury to her back and the development of scoliosis in the thoracic spine has led to other orthopedic injuries, particularly as they relate to the feet and knees.  Further development is required before adjudication can occur on these issues.  

At service entrance, the Veteran was not found to exhibit any musculoskeletal disabilities, and thus, she is presumed to have been sound on entry.  There are, however, several clinical consultations for back pain in the service treatment records.  Of particular interest is a radiology report of November 1980.  In it, the treating radiologist noted marked scoliosis in the lower dorsal and upper lumbar spine, with convexity to the right.  It was indicated that "this may be due to marked spasm of the muscles. Or, it could due to a real scoliosis."  In January and November 1981, it was reported that spasms occurred in the back, with one annotation listing a spasm diagnosis as "likely."  

In September 1980, the Veteran complained of back pain, and a clinical noted listed her as reporting some pre-service back pain that had resolved.  Other service treatment records, to include an earlier report of August 1980, indicate that scoliosis was "first diagnosed at Ft. Dix."  

A May 2009 VA examination report indicated that the Veteran's scoliosis existed prior to service; however, no comment was made regarding the interplay of muscle spasm and disablement (as indicated in the service treatment records), and there was no associated rationale with the opinion.  Here, the Board notes that it cannot grant service connection for disorders which represent "congenital defect."  See 38 C.F.R. § 3.303(c).  Generally speaking, scoliosis could be seen as a disorder fitting into this regulatorily-prohibited category with regards to capability of service connection (the presumption of soundness would thus not attach).  See VAOPGCPREC 82-90; Quirin v. Shinseki, 22 Vet. App 390 (2009).  However, in this case, there was frequent indication of muscle disablement in the service treatment records, and it is not abundantly clear as to if the Veteran's scoliosis is, in fact, congenital in nature (or, alternatively, acquired by muscle injury sustained via a trauma).  It is noted that the Veteran has submitted the report of a private physician, dated in March 2009, which, while limited in rationale, does suggest a possible nexus between current back symptoms and an acquired, in-service origin.  

As the 2009 VA opinion does not contain a rationale with its conclusions, and as it did not address the muscular manifestations noted in service, it is not particularly useful in resolving the appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the claim must be remanded so that an orthopedist can examine the Veteran, and can opine as to if it is at least as likely as not that any back disability (to include acquired scoliosis with any contributory muscle injury residuals,) was incurred in active service as a result of carrying heavy bags and equipment.  See McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  The examiner is also asked to opine as to if scoliosis in the Veteran is a congenital defect or, alternatively, is acquired in nature and, if so, if it clearly and unmistakably pre-existed service and then clearly and unmistakably underwent an increase in severity during service as a result of natural progression of the disease process (as opposed to as a result of in-service stressors to the joint).  

In this regard, it is noted that the Veteran had several episodes of foot pain noted in service.  An August 1980 clinical notation describes stress on the feet, and there is a separate indication of edema on the ankle.  Given these findings, and given that there is a private medical opinion linking back pain with various other joint discomfort, the Board directs that the orthopedist also examine the claimed joint disabilities in the neck, hips, knees, and feet/ankles, and opine as to if it is at least as likely as not that any current disabilities in these joints had causal origins with the stresses of carrying heavy loads in the Army, or alternatively, should the back condition be linked to service, are at least as likely as not related (either causally or by aggravation) to that disability.  

Psychiatric Disability

The Veteran has been diagnosed with bipolar disorder, and while medical records do indicate other diagnoses at an earlier date (psychosis, schizoaffective disorder), it is clear that the most recent treatment has been for the bipolar disorder, to include with some psychotic features (e.g. religious delusions).  The Veteran contends that this developed as a result of service directly, or, alternatively, as a result of her back disability (which, as noted above, she attributes to military service).  

The service treatment records are silent for psychiatric consultations; however, as noted in the decision above which reopened the Veteran's claim, there is a post-service clinical notation from a private provider which may, when interpreting the difficult-to-read handwriting of the clinician in a light most favorable to the Veteran, indicate the development of psychoses within the first post-service year.  At any rate, the Veteran had psychiatric consultations in the mid to late 1980s, and even if this was outside of the post-service year, it is relatively proximate to her discharge from service and, potentially, is indicative of a continuity of symptoms of psychoses from discharge to present.  As psychoses are presumed to be service-connected if manifest within the first post-service year, they are capable of service connection when continuity of symptomatology is established.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, further development is necessary to determine if the psychotic disorder displayed in the mid 1980s had causal origin in service or, alteratively, manifest in service or within or before the first post-service year and has been continually present since that time.  A VA psychiatric examination should thus be scheduled.  Additionally, should the Veteran's back disorder be service-connected following the above-directed development, it is asked that the psychiatrist opine as to if it is at least as likely as not that any mental health disability, to include bipolar disorder with psychotic and depressive features, was caused or aggravated by that back condition.   

TDIU

Regarding the claim for TDIU, the Board notes that it is inextricably intertwined with the issues on appeal requiring further development.  Therefore, an adjudication on this issue is deferred until the directed actions have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA orthopedic and psychiatric examinations.  

-The orthopedic examiner is asked the following:  

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability, to include scoliosis with associated muscle spasm and disablement, had causal origins in active service, to include as a result of carrying heavy objects such as duffel bags?  

b)  Alternatively, is the Veteran's back disability, to include her scoliosis, solely in the nature of a congenital defect?  

c) Alternatively, if the back disability is acquired in nature, however, clearly and unmistakably pre-existed service, was any increase in severity noted in service clearly and unmistakably a result of the natural course of the disease process?  

d) Are there current disabilities in the knees, hips, feet/ankles, and neck, and if so, is it at least as likely as not that these conditions had causal origins with heavy lifting in service or, alternatively, should the back disorder be found to be causally related to service, were  at least as likely as not caused or aggravated beyond the natural course of the disease process by that back disability.? 

-The psychiatric examiner is asked the following: 

Is it at least as likely as not that the Veteran's current psychiatric disability had causal origins in service, or, alternatively, first manifest in service (or in the first post-service year) and has been continually present since that time? Additionally, should the result of the orthopedic examination indicate that the back disorder is service-connected, the examiner should opine as to if it is at least as likely as not that this disability caused or aggravated a chronic psychiatric disability beyond the natural course of the disease process.  

With both examinations, the respective examiners should attached detailed rationales with all of their conclusions.  Mere conclusory statements are unacceptable, and will require additional remand.  

2)  Upon completion of the directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue and appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  All evidence submitted to the Board should be written in the English language so as to avoid unnecessary delay with regard to translation processing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


